DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 50 is objected to because of the following informalities:
Claim 50 recites the limitation “of of” in lines 2-3.  It appears one of the instances of the word “of” should be deleted for grammatical purposes.
Claim 50 recites the limitation “of of” in lines 5-6.  It appears one of the instances of the word “of” should be deleted for grammatical purposes.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40-42, 48-53, 56-57, and 60-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 40 recites the limitation “create a cartridge structure that shields the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” in lines 9-10.  The disclosure at the time of filing never uses the term “shields.”  Therefore, this limitation constitutes new matter.  
Claim 50 recites the limitation “wherein a body structure of the body material and a cover structure of the cover material when the cartridge body and the cover are coupled create a beverage cartridge structure that shields the beverage material contained within the beverage cartridge from at least oxidizing materials external to the beverage cartridge” in lines 6-10.  The disclosure at the time of filing never uses the term “shields.”  Therefore, this limitation constitutes new matter.
Claim 60 recites the limitation “the cartridge body and the cover consisting of a compostable material consisting of plant fibers that when the cartridge body and the cover are coupled create a structure of the cartridge, the structure of the cartridge shielding the beverage material contained within the cartridge from at least oxidizing material external to the cartridge” in lines 6-10.  The disclosure at the time of filing never uses the term “shielding.” Therefore, this limitation constitutes new matter.  
Claims 41-42, 48-49, 51-53, 56-57, and 60-62 are rejected as being dependent on a rejected base claim.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 40-42, 48-53, 56-57, and 60-62 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitation “create a cartridge structure that shields the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” in lines 9-10.  The disclosure at the time of filing never uses the term “shields.”  The term “shield” is defined as “something that protects.”  It is unclear what degree of protection is required to read on the claimed “shields” term.  The term “shields” is a relative term which renders the claim indefinite. The term “shields” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of shielding of the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” is required to read on this limitation.  Additionally, the claim does not specify if the cartridge structure is made from a permeable material of if the cartridge structure is made from an impermeable material.  It is unclear if a permeable material would read on the claimed “shields,” if an impermeable material would read on the claimed “shields,” or if either a permeable material or an impermeable material would read on the claimed “shields.”  It is also unclear if “a cartridge structure” is a structure that is independent from the cartridge body.
Claim 40 recites the limitation “a cartridge structure” in line 9.  Applicant argues on Page 10 the Remarks that sachets have no structure, soft pods have minimal structure, and both sachets and soft pods allow gases and liquids to pass through easily while a thicker, denser, heavier material would not allow the ease of gaseous and fluid transmission through the material.  It is unclear what is required to read on the claimed “cartridge structure.”  The term “structure” is defined as “something built or constructed.”  Given that applicant argues what constitutes a “structure,” it is unclear what is meant by the term “cartridge structure.”
Claim 50 recites the limitation “wherein a body structure of the body material and a cover structure of the cover material when the cartridge body and the cover are coupled create a beverage cartridge structure that shields the beverage material contained within the beverage cartridge from at least oxidizing materials external to the beverage cartridge” in lines 6-10.  The disclosure at the time of filing never uses the term “shields.”  The term “shield” is defined as “something that protects.”  It is unclear what degree of protection is required to read on the claimed “shields” term.  The term “shields” is a relative term which renders the claim indefinite. The term “shields” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of shielding of the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” is required to read on this limitation.  Additionally, the claim does not specify if the cartridge structure is made from a permeable material of if the cartridge structure is made from an impermeable material.  It is unclear if a permeable material would read on the claimed “shields,” if an impermeable material would read on the claimed “shields,” or if either a permeable material or an impermeable material would read on the claimed “shields.”  It is also unclear if “a beverage cartridge structure” is a structure that is independent from the cartridge body.
Claim 50 recites the limitation “a beverage cartridge structure” in line 8.  Applicant argues on Page 10 the Remarks that sachets have no structure, soft pods have minimal structure, and both sachets and soft pods allow gases and liquids to pass through easily while a thicker, denser, heavier material would not allow the ease of gaseous and fluid transmission through the material.  It is unclear what is required to read on the claimed “beverage cartridge structure.”  The term “structure” is defined as “something built or constructed.”  Given that applicant argues what constitutes a “structure,” it is unclear what is meant by the term “beverage cartridge structure.”
Claim 60 recites the limitation “the cartridge body and the cover consisting of a compostable material consisting of plant fibers that when the cartridge body and the cover are coupled create a structure of the cartridge, the structure of the cartridge shielding the beverage material contained within the cartridge from at least oxidizing material external to the cartridge” in lines 6-10.  The disclosure at the time of filing never uses the term “shielding.”  The term “shield” is defined as “something that protects.”  It is unclear what degree of protection is required to read on the claimed “shields” term.  The term “shields” is a relative term which renders the claim indefinite. The term “shields” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of shielding of the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” is required to read on this limitation.  Additionally, the claim does not specify if the cartridge structure is made from a permeable material of if the cartridge structure is made from an impermeable material.  It is unclear if a permeable material would read on the claimed “shields,” if an impermeable material would read on the claimed “shields,” or if either a permeable material or an impermeable material would read on the claimed “shields.”  It is also unclear if “a cartridge structure” is a structure that is independent from the cartridge body.
Claim 60 recites the limitation “a cartridge structure” in lines 7-8 as well as the limitation “the structure of the cartridge” in line 8.  Applicant argues on Page 10 the Remarks that sachets have no structure, soft pods have minimal structure, and both sachets and soft pods allow gases and liquids to pass through easily while a thicker, denser, heavier material would not allow the ease of gaseous and fluid transmission through the material.  It is unclear what is required to read on the claimed “cartridge structure.”  The term “structure” is defined as “something built or constructed.”  Given that applicant argues what constitutes a “structure,” it is unclear what is meant by the term “cartridge structure.”
Claims 41-42, 48-49, 51-53, 56-57, and 60-62 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 40 and 60 are rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996.
Regarding Claim 40, Fahmi et al. discloses a cartridge (coffee pod system 10) for making a beverage in a beverage machine (‘996, Paragraph [0002]).  The cartridge (coffee pod system 10) consists essentially of a cartridge body (container bottom 14 and container sidewall 16), a beverage material (coffee 24), and a cover (container top lid 12).  The cartridge body (container bottom 14 and container sidewall 16) consists essentially of a body material.  The body material consists of body plant fibers.  The cover (container top lid 12) is coupled to the cartridge body (at container sidewall 16).  The cover (container top lid 12) consists essentially of a cover material.  The cover material consists of cover plant fibers (‘996, FIG. 1) (‘996, Paragraphs [0014]-[0015]).
Further regarding Claim 40, the limitations “wherein a body structure of the body material and a cover structure of the cover material when the cartridge body and the cover are coupled create a cartridge structure that shields the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” are seen to be recitations regarding the intended use of the “cartridge.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Fahmi et al. teaches constructing the cartridge body and the cover of the cartridge out of the same claimed plant fiber material.  Therefore, one of ordinary skill in the art would expect the cartridge of Fahmi et al. to behave in the same manner as claimed, i.e. the body structure of the body material and the cover structure of the cover material when the cartridge body and the cover are coupled create a cartridge structure that shields the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge.
Regarding Claim 60, Fahmi et al. discloses a cartridge (coffee pod system 10) consisting essentially of a cartridge body (container bottom 14 and container sidewall 16), a beverage material (coffee 24), and a cover (container top lid 12) coupled to the cartridge body (container bottom 14 and container sidewall 16) such that the beverage material is contained within the cartridge body (container bottom 14 and container sidewall 16) (‘996, FIG. 1) (‘996, Paragraphs [0014]-[0015]).  The cartridge body (container bottom 14 and container sidewall 16) and the cover (container top lid 12) consists of a compostable material (recyclable material, each component forming container 10 are formed of biodegradable material) (‘996, Paragraphs [0008] and [0015]).  The compostable material consists of plant fibers (‘996, Paragraphs [0005]-[0006]).
Further regarding Claim 60, the limitations “a compostable material consisting of plant fibers that when the cartridge body and the cover are coupled create a structure of the cartridge, the structure of the cartridge shielding the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” are seen to be recitations regarding the intended use of the “cartridge.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Fahmi et al. teaches constructing the cartridge body and the cover of the cartridge out of the same claimed compostable material.  Therefore, one of ordinary skill in the art would expect the cartridge of Fahmi et al. to behave in the same manner as claimed, the compostable biodegradable material from which all components forming the container are made (‘996, Paragraph [0015]) and the materials being plant fibers (’996, Paragraphs [0005]-[0006]) necessarily reads on the claimed limitation properties “a compostable material consisting of plant fibers that when the cartridge body and the cover are coupled create a structure of the cartridge, the structure of the cartridge shielding the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge.”
Claims 41-42, 48-49, and 61-62 are rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 as applied to claim 40 or claim 60 above in view of Sylvan et al. US 5,840,189 and Gordon et al. US 6,440,256.
Regarding Claim 41, Fahmi et al. is silent regarding the cartridge further consisting essentially of a filter coupled to the cartridge body such that the beverage material is contained within the cartridge body and between the filter and the cover.
Sylvan et al. discloses a beverage cartridge (beverage filter cartridge 10) having a cartridge body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to at least the cartridge body (base 12) such that beverage material is contained within the cartridge body (base 12) and between the filter (filter element 14) and the cover (cover 16) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28).

    PNG
    media_image1.png
    678
    505
    media_image1.png
    Greyscale

Alternatively, Gordon et al. also teaches a beverage cartridge (container C) having a cartridge body and a cover (lid L) wherein a filter (filter F) is coupled to the cartridge body (at 52) (‘256, Column 3, lines 4-6) such that beverage material is contained within the cartridge body (container C) and between the filter (filter F) and the cover (lid L).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of beverage cartridges suitable for insertion into a beverage making device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage cartridge of Fahmi et al. and incorporate a filter housing foodstuff material as taught by Sylvan et al. or Gordon et al. in order to filter the coffee grounds of the brewed coffee beverage.
Regarding Claim 42, Fahmi et al. discloses the beverage cartridge being recyclable (‘996, Paragraph [0008]) and being biodegradable (‘996, Paragraph [0015]), which reasonably reads on the beverage cartridge being compostable.
Regarding Claim 48, Fahmi et al. discloses the body material being a same material as the cover material (plant fibers) (‘996, Paragraphs [0006] and [0015]).
Regarding Claim 49, Fahmi et al. discloses a shape of the cartridge being frustoconical (‘996, FIG. 1).
Regarding Claim 61, Fahmi et al. is silent regarding the cartridge further consisting essentially of a filter coupled to the cartridge body and the cover such that the beverage material is contained between the filter and the cover.
Sylvan et al. discloses a beverage cartridge (beverage filter cartridge 10) having a cartridge body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to at least the cartridge body (base 12) such that beverage material is contained between the filter (filter element 14) and the cover (cover 16) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28).
Alternatively, Gordon et al. also teaches a beverage cartridge (container C) having a cartridge body and a cover (lid L) wherein a filter (filter F) is coupled to the cartridge body (at 52) (‘256, Column 3, lines 4-6) such that beverage material is contained between the filter (filter F) and the cover (lid L).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of beverage cartridges suitable for insertion into a beverage making device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage cartridge of Fahmi et al. and incorporate a filter housing foodstuff material as taught by Sylvan et al. or Gordon et al. in order to filter the coffee grounds of the brewed coffee beverage.
Regarding Claim 62, Fahmi et al. discloses a shape of the cartridge being frustoconical (‘996, FIG. 1).
Claim 50 is rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 in view of Capitani US 2014/0083873.
Regarding Claim 50, Fahmi et al. discloses a cartridge consisting essentially of a cartridge body (container bottom 14 and container sidewall 16), a beverage material (coffee 24), and a cover (container top lid 12).  The cartridge body (container bottom 14 and container sidewall 16) consists essentially of a body material.  The body material consists of body pulp and body plant fibers.  The cover (container top lid 12) is coupled to the cartridge body (at container sidewall 16).  The cover (container top lid 12) consists essentially of a cover material.  The cover material is made of cover plant fibers (‘996, FIG. 1) (‘996, Paragraphs [0014]-[0015]).
Fahmi et al. discloses all components forming the container being formed of biodegradable material formed of plant based fiber (‘996, Paragraph [0015]) wherein the container is made of one or more of a combination of materials that includes plant fibers (‘996, Paragraphs [0005]-[0006]).  Fahmi et al. also teaches another embodiment wherein the container is constructed out of biodegradable paper (‘996, Paragraph [0007]).
Capitani discloses a recyclable foodstuff container consisting essentially of a cartridge body (body 12) consisting essentially of a body material made of paper (‘873, Paragraphs [0006] and [0016]) and a cover (cover 16) consisting essentially of a cover material consisting essentially of a cover material made of paper (‘873, Paragraph [0017]).  Capitani also discloses that paper material refers to material made from cellulose pulp (‘873, Paragraph [0017]).
Both Fahmi et al. and Capitani are directed towards the same field of endeavor of recyclable beverage capsules (‘996, Paragraph [0008]) (‘873, Paragraph [0017]).  Fahmi et al. teaches an embodiment wherein the cartridge and cover are made of one or more of a combination of materials including plant fibers (‘996, Paragraphs [0005]-[0006] and [0015]) and another embodiment wherein the cartridge and cover are made of paper (‘996, Paragraphs [0007] and [0015]).  Capitani teaches that paper necessarily is made from pulp.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the embodiment of Fahmi et al. wherein the cartridge and cover are made of one or more of a combination of materials including plant fibers and also construct the cartridge body and the cover out of paper of another embodiment of Fahmi et al. since Capitani also teaches it was known in the beverage cartridge art to utilize paper as a material in constructing the cartridge body and cover and since Capitani teaches that paper is a material known to be made of cellulose pulp.  Furthermore, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  Capitani teaches that it was known in the coffee capsule art to construct the coffee capsule out of paper, which is made of cellulose pulp.
Further regarding Claim 50, the limitations “wherein a body structure of the body material and a cover structure of the cover material when the cartridge body and the cover are coupled create a beverage cartridge structure that shields the beverage material contained within the beverage cartridge from at least oxidizing materials external to the beverage cartridge” are seen to be recitations regarding the intended use of the “cartridge.”  In this regard, applicant’s attention is invited to MPEP § 2114.II. which states that [A]pparatus claims cover what a device is, not what a device does in view of Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” is the prior art apparatus teaches all the structural limitations of the claim in view of Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP § 2114.II.).  Furthermore, if the prior art structure is capable of performing the intended use, then it meets the claim.  Additionally, where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Fahmi et al. teaches constructing the cartridge body and the cover of the cartridge out of the same claimed plant fiber material.  Therefore, one of ordinary skill in the art would expect the cartridge of Fahmi et al. to behave in the same manner as claimed, i.e. the body structure of the body material and the cover structure of the cover material when the cartridge body and the cover are coupled substantially separates the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge.
Claims 51-53 and 56-57 are rejected under 35 U.S.C. 103 as being unpatentable over Fahmi et al. US 2017/0021996 in view of Capitani US 2014/0083873 as applied to claim 50 above in further view of Sylvan et al. US 5,840,189 and Gordon et al. US 6,440,256.
Regarding Claim 51, Fahmi et al. is silent regarding the cartridge further consisting essentially of a filter coupled to the cartridge body such that the beverage material is contained within the cartridge body and between the filter and the cover.
Sylvan et al. discloses a beverage cartridge (beverage filter cartridge 10) having a cartridge body (base 12) and a cover (cover 16) wherein a filter (filter element 14) is coupled to at least the cartridge body (base 12) such that beverage material is contained within the cartridge body (base 12) and between the filter (filter element 14) and the cover (cover 16) (‘189, FIG. 1) (‘189, Column 2, lines 66-67) (‘189, Column 3, lines 1-28).
Alternatively, Gordon et al. also teaches a beverage cartridge (container C) having a cartridge body and a cover (lid L) wherein a filter (filter F) is coupled to the cartridge body (at 52) (‘256, Column 3, lines 4-6) such that beverage material is contained within the cartridge body (container C) and between the filter (filter F) and the cover (lid L).
Fahmi et al., Sylvan et al., and Gordon et al. are all directed towards the same field of endeavor of beverage cartridges suitable for insertion into a beverage making device.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the beverage cartridge of Fahmi et al. and incorporate a filter housing foodstuff material as taught by Sylvan et al. or Gordon et al. in order to filter the coffee grounds of the brewed coffee beverage.
Regarding Claim 52, Fahmi et al. discloses the beverage cartridge being recyclable (‘996, Paragraph [0008]) and being biodegradable (‘996, Paragraph [0015]), which reasonably reads on the beverage cartridge being compostable.
Regarding Claim 53, Fahmi et al. discloses the body material being a same material as the cover material (plant fibers) (‘996, Paragraphs [0006] and [0015]).
Regarding Claim 56, Fahmi et al. discloses the body material being a same material as the cover material (plant fibers) (‘996, Paragraph [0015]).
Regarding Claim 57, Fahmi et al. discloses a shape of the cartridge being frustoconical (‘996, FIG. 1).

Response to Arguments
Examiner notes that the previous Claim Objections and rejections to 35 USC 112(b) have been withdrawn in view of the amendments.
Examiner also notes that new Claim Objections and rejections to 35 USC 112(a) and rejections to 35 USC 112(b) have been made in view of the amendments.
Applicant's arguments filed September 1, 2022 with respect to the rejections to 35 USC 103(a) have been fully considered but they are not persuasive.
Applicant argues on Pages 8-9 of the Remarks that the Office argues that the limitation “wherein a body structure of the body material and a cover structure of the cover material when the cartridge body and the cover are coupled substantially separates the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” are not intended use limitations and that the citation to MPEP 2114.II. is allegedly improper and that the use of the cartridge is in a single serve beverage machine where the cover and the cartridge body are to be pierced and exposed to oxidizing agents introduced into the cartridge.  Applicant continues those skilled in the art moved away from a structure at the time of applicant’s filing and contends that softs pods that have a cartridge with a porous body allows the cartridge to produce a beverage but does not have any structure and alleges that soft pods have no container body.
Examiner first notes that none of the amended claims recites the phrase “substantially separates.”  The phrase “substantially separates” was deleted in the current amendments.  Applicant argues limitations that are not commensurate in scope with the current claims.  Additionally, the claims are rejected under 35 USC 112(a) as well as 35 USC 112(b) regarding the term “shields” and “shielding.”  Furthermore, applicant’s assertion that soft pods do not have a structure is incorrect.  The term “structure” is defined as “something built or constructed.”  A soft pod has a “structure,” i.e. something built or constructed wherein the soft pod can be touched.  Examiner notes that Fahmi et al. never discloses using a “soft” pod and never uses the term “soft.”  Fahmi teaches the cartridge having a puncture orifice when used in a beverage machine(‘996, Paragraph [0002])  Applicant does not address the merits of the rejection.  Examiner never contends that Fahmi et al. teaches using a “soft pod” as alleged by applicant.  Fahmi never teaches using a porous body.  The Office Action does not allege that Fahmi et al. teaches using a porous body.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 10-11 of the Remarks that Fahmi does not teach the materials used for the Fahmi container wall and cover have a structure that shields the beverage material from external oxidizing materials and alleges that Fahmi lacks details about the material used in the cartridge and cover and alleges that Fahmi is not capable of performing the intended use.  Applicant continues that Fahmi does not provide any shielding properties and that sachets have no structure and soft pods have minimal structure and that both sachets and soft pods allow gases and liquids to pass through easily while a thicker, denser, heavier material would not allow ease of gaseous and fluid transmission through the material.
Examiner argues Fahmi teaches the cartridge having a puncture orifice when used in a beverage machine (‘996, Paragraph [0002])  Applicant does not address the merits of the rejection.  Examiner never contends that Fahmi et al. teaches using a “soft pod” as alleged by applicant.  Fahmi never teaches using a porous body.  The Office Action does not allege that Fahmi et al. teaches using a porous body or is a sachet.  Examiner notes that the term “shield” and “shielding” is rejected under 35 USC 112(a) and under 35 USC 112(b).  The disclosure at the time of filing never uses the term “shields.”  Therefore, this limitation constitutes new matter.  Additionally, the term “shield” is defined as “something that protects.”  It is unclear what degree of protection is required to read on the claimed “shields” term.  The term “shields” is a relative term which renders the claim indefinite. The term “shields” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what degree of shielding of the beverage material contained within the cartridge from at least oxidizing materials external to the cartridge” is required to read on this limitation.  Additionally, the claim does not specify if the cartridge structure is made from a permeable material of if the cartridge structure is made from an impermeable material.  It is unclear if a permeable material would read on the claimed “shields,” if an impermeable material would read on the claimed “shields,” or if either a permeable material or an impermeable material would read on the claimed “shields.”  It is also unclear if “a cartridge structure” is a structure that is independent from the cartridge body.  Additionally, the limitations “when the cartridge body and cover are coupled” does not positively recite the cartridge body being coupled to the cover.  The term “when” indicates an embodiment that is an intended use for a situation in which the cartridge body and cover are capable of being coupled to one another.  The term “when” is not a positive recitation of the cartridge body being coupled to the cover.  Regarding applicant’s allegation that Fahmi et al. does not teach details about the materials to make the container and cover, the cartridge body (container bottom 14 and container sidewall 16) consists essentially of a body material.  The body material consists of body plant fibers.  The cover (container top lid 12) is coupled to the cartridge body (at container sidewall 16).  The cover (container top lid 12) consists essentially of a cover material.  The cover material consists of cover plant fibers (‘996, FIG. 1) (‘996, Paragraphs [0014]-[0015]). It is noted that Claims 40 and 60 use “plant fibers” and Claim 50 uses pulp and plant fibers.  Applicant does not specifically and distinctly point out the alleged materials that are not found in the prior art for a particular claim.  Applicant generically argues that the prior art does not teach the claimed materials.  However, not all of the claims require the use of all the same materials.  Applicant does not specifically and distinctly point out the supposed errors of the Office Action.  Furthermore, Fahmi et al. teaches all components of the container being made of the same material as claimed, i.e. plant based fibers (‘996, Paragraph [0015]) or a combination of plant based fibers and paper, which reads on the claimed materials of Claim 50 as discussed in the rejection above.  Where the claimed and prior art products are identical or substantially identical in structure or composition, a prima facie case of obviousness has been established in view of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) (MPEP § 2112.01.I.).  Fahmi et al. teaches constructing the cartridge body and the cover of the cartridge out of the same claimed plant fiber material.  Therefore, one of ordinary skill in the art would expect the cartridge of Fahmi et al. to behave in the same manner as claimed and provide the shielding properties as claimed.  Therefore, these arguments are not found persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICSON M LACHICA/Examiner, Art Unit 1792